     Case 3:21-cv-02085-G-BH Document 1 Filed 08/31/21          Page 1 of 5 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION
                        _____________________________________

JACK WILLIAMS,

        Plaintiff,

v.
                                               Civil Action No. 3:21-CV-2085
ARMY AND AIR FORCE EXCHANGE
SERVICE,

        Defendant.

                               NOTICE OF REMOVAL

        Please take notice that defendant Army and Air Force Exchange Service (AAFES)

hereby removes the action pending as Cause No. JS21-20207O in the Justice Court of

Dallas County, Texas (Precinct 5, Place 1) to the Dallas Division of the United States

District Court for the Northern District of Texas, and as support would respectfully show

as follows:

        1.      Cause No. JS21-20207O was commenced upon a small claims petition filed

by plaintiff Jack Williams on August 5, 2021. Williams asserts that he has been libeled

by AAFES, apparently in connection with past-due funds owed by Williams on an

account with AAFES. (As its name implies, AAFES operates exchange stores on U.S.

Army and Air Force installations. Williams had enrolled in AAFES’s “Military Star”

credit program, and became delinquent on his account.) According to Williams, the

alleged libel has damaged him in the amount of $4,000.



Notice of Removal – Page 1
   Case 3:21-cv-02085-G-BH Document 1 Filed 08/31/21              Page 2 of 5 PageID 2



        2.      This action is removable pursuant to 28 U.S.C. § 1442(a)(1), which

authorizes the removal of any “civil action . . . commenced in a State court” against

“[t]he United States or any agency thereof or any officer (or person acting under that

officer) of the United States or of any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office.” This removal provision

applies in this case because AAFES is an instrumentality of the United States within the

U.S. Department of Defense, which is an executive department administered by the

Secretary of Defense. See 10 U.S.C. § 2481 (directing the Secretary of Defense to

“operate . . . a world-wide system of commissary stores and a separate world-wide

system of exchange stores,” for the purpose of “enhanc[ing] the quality of life of

members of the uniformed services, retired members, and dependents of such members,

and to support military readiness, recruitment, and retention”); 10 U.S.C. § 2488(f)

(noting that AAFES is a “nonappropriated fund instrumentality,” i.e., an “instrumentality

of the United States under the jurisdiction of the armed forces which is conducted for the

comfort, pleasure, contentment, or physical or mental improvement of members of the

armed forces”).

        3.      The purpose of the section 1442(a)(1) removal provision is to protect the

lawful activities of the federal government from undue state interference. See

Willingham v. Morgan, 395 U.S. 402, 405–06 (1969). Unlike the general removal

statute, which must be “strictly construed in favor of remand,” Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002), “[t]he Supreme Court has

stated that § 1442(a)(1) is to be construed broadly and ‘should not be frustrated by a


Notice of Removal – Page 2
    Case 3:21-cv-02085-G-BH Document 1 Filed 08/31/21                       Page 3 of 5 PageID 3



narrow, grudging interpretation,’” Humphries v. Elliot Co., 760 F.3d 414, 417 (5th Cir.

2014) (quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969)). A case may be

removed even if a federal question arises as a defense rather than as a claim apparent

from the face of the plaintiff’s well-pleaded complaint. See Jefferson Cty. v. Acker, 527

U.S. 423, 431 (1999).

        4.      Here, removal is proper under section 1442(a)(1) because AAFES is an

instrumentality of the United States. Moreover, Williams’s claim that AAFES has libeled

him arises from AAFES’s official acts and duties in connection with its operation of

exchange stores, insofar as Williams asserts that AAFES has libeled him in connection

with a debt owed to AAFES.

        5.      Further, although the text of the statute does not specifically require it, there

is caselaw suggesting that removal under section 1442(a)(1) should only occur when the

defendant can assert a “colorable federal defense.” See Mesa v. California, 489 U.S. 121,

136 (1989). Courts are divided on whether this requirement should apply when the

removing defendant is a federal agency (as opposed to a natural person who is removing

the case as a federal officer).1 Here, though, the Court need not resolve whether a



1
  Compare Guggenberger v. Starkey Labs., Inc., No. 16-2021, 2016 WL 7479542, at 11 n.13 (D. Minn.
Dec. 29, 2016) (explaining that such a showing is required in the Eighth Circuit but explaining that there
“appears to be a circuit split on the issue”), with City of Cookeville v. Upper Cumberland Elec.
Membership Corp., 484 F.3d 380, 389–92 (6th Cir. 2007) (holding that because Mesa’s requirement of a
colorable federal defense was tied to the words “under color of office” in the statute, federal agencies
need not provide a colorable federal defense because “under color of office” language applies only to
federal officers or agents), and City of Jacksonville v. Dep’t of Navy, 348 F.3d 1307, 1313 n.2 (11th Cir.
2003) (recognizing that “it remains to be decided whether the requirement of a federal defense also
applies to removal by the United States or one of its agencies” but declining to decide because the
removing entity asserted the federal defense of sovereign immunity).



Notice of Removal – Page 3
   Case 3:21-cv-02085-G-BH Document 1 Filed 08/31/21                Page 4 of 5 PageID 4



colorable federal defense must be asserted, because AAFES is asserting at least one such

defense: the defense of sovereign immunity. “The basic rule of federal sovereign

immunity is that the United States cannot be sued at all without the consent of Congress.”

Block v. North Dakota, 461 U.S. 273, 287 (1983). AAFES is entitled to sovereign

immunity as an agency of the federal government because Williams is asserting a tort

claim (a claim for libel), yet fails to show that sovereign immunity has been waived to

allow such a claim against AAFES. In fact, the Federal Tort Claims Act provides a

limited waiver of sovereign immunity for certain tort claims against the government, but

vests exclusive jurisdiction for such claims in the federal district courts. Accordingly, no

jurisdiction exists for tort claims filed against federal entities in state court, and such

jurisdictional deficiency continues to exist and is a defense hereby asserted by AAFES,

and supports removal of this case under section 1442(a)(1). See also Lopez v. Sentrillon

Corp., 749 F.3d 347, 348, 350–51 (5th Cir. 2014); Morgan v. FBI, No. A-16-CV-1290-

LY, 2017 WL 1322251, at *2 (W.D. Tex. Apr. 10, 2017); see also Galvin v. OSHA, 860

F.2d 181, 183 & n.2 (5th Cir. 1988). In addition, the Federal Tort Claims Act does not

allow for claims against a federal agency—rather, the exclusive proper defendant is the

United States itself—and also does not waive immunity for libel claims. Moreover, there

is an administrative-claim requirement that acts as a jurisdictional bar to suit if not

satisfied, and Williams does not allege that he properly and timely submitted an

appropriate administrative claim. These are additional federal defenses asserted by

AAFES and that support removal. See also Martin v. Hyundai Translead, Inc., No. 3:20-




Notice of Removal – Page 4
   Case 3:21-cv-02085-G-BH Document 1 Filed 08/31/21            Page 5 of 5 PageID 5



CV-2147-K, 2020 WL 6701806, at *3–*4 (N.D. Tex. Nov. 13, 2020) (dismissing tort

claims originally filed against AAFES in state court).

                                   *     *      *        *

        This case is subject to removal pursuant to 28 U.S.C. § 1442(a)(1) and is hereby

removed.

                                                 Respectfully submitted,

                                                 PRERAK SHAH
                                                 Acting United States Attorney

                                                 /s/ Brian W. Stoltz
                                                 Brian W. Stoltz
                                                 Assistant United States Attorney
                                                 Texas Bar No. 24060668
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242-1699
                                                 Telephone: 214-659-8626
                                                 Facsimile: 214-659-8807
                                                 brian.stoltz@usdoj.gov

                                                 Attorneys for Defendant




Notice of Removal – Page 5
